               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

CERTAIN UNDERWRITERS AT
LLOYD'S AND THOSE COMPANIES
SEVERALLY SUBSCRIBING TO
BOEING POLICY NUMBER
MARCW150053 AND RELATED                                 8:16-CV-116
POLICIES GOVERNING THE
CARGO,

                   Plaintiffs,                          JUDGMENT

vs.

SOUTHERN PRIDE TRUCKING,
INC., et al.,

                   Defendants.


      Pursuant to the parties' joint Stipulation of Dismissal (filing 383), this
case is dismissed with prejudice, without costs or attorney's fees awarded to
any party.


      Dated this 3rd day of January, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
